DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/17/22 has been entered. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed elements must be shown or the feature(s) canceled from the claim(s):

The resin portion meeting the limitations of claim 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”), and meeting the limitations of claim 1 occurring in lines 7-8 (i.e. “a resin portion covering at least a portion of the stator, connecting the stator and the base”). 

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In the reply filed 3/17/22, applicant annotates Fig 7 (see below) to indicate the “resin portion 25 axially below the upper wall portion 223”. However, claim 1 states “a resin portion covering at least a portion of the stator, connecting the stator and the base” in lines 7-8. 


    PNG
    media_image1.png
    495
    725
    media_image1.png
    Greyscale

The resin portion indicated by applicant in annotated Fig 7 appears to be located at the bottom portion of the base 22 which is well below the stator 21 as shown in Fig 3. Therefore, it is unclear how the resin portion indicated by applicant in annotated Fig 7 can be considered to  fail to meet the limitations of 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”). Therefore, since applicant has not pointed out any resin portion meeting all the limitations required by claim 1, claim 1 is considered to include new matter not disclosed in the specification as filed.

Dependent claims are rejected based on their dependency to claim 1.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”. Applicant’s disclosure identifies the resin portion as element 25, and the upper wall portion as element 223. As shown in e.g. applicant’s Fig 6, the upper wall portion 223 is not disposed axially above the resin portion 25. In fact, as shown in e.g. Fig 6 the resin portion 25 extends well above the upper wall portion 223. This is also confirmed in claim 1 wherein applicant claims “a resin portion covering at least a portion of the stator, connecting the stator and the base”. As shown in applicant’s Fig 3, the stator is element 21 which is located well above the base 22 where the upper wall portion 223 is located.
In the reply filed 3/17/22, applicant annotates Fig 7 (see below) to indicate the “resin portion 25 axially below the upper wall portion 223”. However, claim 1 states “a resin portion covering at least a portion of the stator, connecting the stator and the base” in lines 7-8. 


    PNG
    media_image1.png
    495
    725
    media_image1.png
    Greyscale

The resin portion indicated by applicant in annotated Fig 7 appears to be located at the bottom portion of the base 22 which is well below the stator 21 as shown in Fig 5. Therefore, it is unclear how the resin portion indicated by applicant in annotated Fig 7 can be considered to be “covering at least a portion of the stator” as claimed in claim 1 in lines 7-8. In other words, it appears applicant has indicated a resin portion in annotated Fig 7 that may meet the limitations of claim 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”), but does not meet the limitations of the claim occurring in lines 7-8 (i.e. “a resin portion covering at least a portion of the stator, connecting the stator and the base”). In fact, given the fact that the stator 21 is located well above the upper wall portion 223, any resin portion covering a portion of the stator 21 would need to be located above the upper wall portion 223 which would then  fail to meet the limitations of 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”). Therefore, since applicant has pointed out a resin portion which appears to not only conflicts with or is inconsistent with the specification as filed, but also does not even meet the limitations required in claim 1, the intended scope of claim 1 is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
Additionally, given applicant’s statements in the reply filed 3/17/22 which appear to conflict with the specification as filed, the intended scope of the limitation “a resin portion covering at least a portion of the stator, connecting the stator and the base” lines 7-8 of claim 1 is unclear. In particular, it is unclear what applicant is referring to with the “connecting the  stator and the base” after the comma. This limitation was previously read as “a resin portion covering at least a portion of the stator, [and] connecting the stator and the base.” However, given the conflicting statements made by applicant in the reply filed 3/17/22, the intended scope of this limitation is unclear and should be amended to clarify its intended meaning.  
   	Dependent claims are rejected based on their dependency to the above rejected claims.

Note concerning claims 1-2, 4, 6-10
It is noted that as detailed in MPEP 2173.06 II., because the indefinite claim language creates a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, or the limitations require considerable speculation about the meaning of terms employed in the claims or assumptions that must be made as to the scope of the claims, it would not be proper to reject such claims on the basis of prior art. No prior art has been applied for claims 1-2, 4, 6-10; however, claims 1-2, 4, 6-10 are not allowable given these rejections under 35 U.S.C. 112 in this office action. The allowability of these claims will be reassessed after any future amendments are provided to overcome the rejections under 35 U.S.C. 112. 
 	 



Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. 
Regarding applicant indication that the examiner indicated claims 7-9 would be allowable, the examiner did not indicate claims 7-9 would be allowable.
Regarding the drawing objections, given applicant’s statements which conflict not only with the specification but also with the requirements of claim 1, the drawing objection is maintained for the resin portion as indicated in the drawing objection above.  

Applicant argues:	

Claims 1, 2, 4, and 6-10 were rejected under 35 U.S.C. § 112(a) as allegedly containing subject matter that was not described in the specification in such a way as to reasonably convey to one having skill in the relevant art that the inventors, at the time of the application was filed, had possession of the claimed invention. Specifically, the Examiner alleged that the originally filed disclosure does not support the feature of "the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion." However, as noted above, at least Fig. 7 of Applicant's Drawings and paragraph [0047] of Applicant's Specification disclose this feature. 
 
 
 Examiner’s answer:

In the reply filed 3/17/22, applicant annotates Fig 7 (see below) to indicate the “resin portion 25 axially below the upper wall portion 223”. However, claim 1 states “a resin portion covering at least a portion of the stator, connecting the stator and the base” in lines 7-8. 


    PNG
    media_image1.png
    495
    725
    media_image1.png
    Greyscale

The resin portion indicated by applicant in annotated Fig 7 appears to be located at the bottom portion of the base 22 which is well below the stator 21 as shown in Fig 5. Therefore, it is unclear how the resin portion indicated by applicant in annotated Fig 7 can be considered to be “covering at least a portion of the stator” as claimed in claim 1 in lines 7-8. In other words, it appears applicant has indicated a resin portion in annotated Fig 7 that may meet the limitations of claim 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”), but does not meet the limitations of the claim occurring in lines 7-8 (i.e. “a resin portion covering at least a portion of the stator, connecting the stator and the base”). In fact, given the fact that the stator 21 is located well above the upper wall portion 223, any resin portion covering a portion of the stator 21 would need to be located above the upper wall portion 223 which would then automatically fail to meet the limitations of 1 occurring in lines 21-22 (i.e. “the recessed portion including an inner peripheral surface provided with an upper wall portion disposed axially above the resin portion”). Therefore, since applicant has not pointed out any resin portion meeting all the limitations required by claim 1, claim 1 is considered to include new matter not disclosed in the specification as filed.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.